ORDER
The Disciplinary Review Board having filed with the Court, it decision in DRB 15-206, DRB 15-274, DRB 15-307 and DRB 15-347, recommending on the records certified to the Board pursuant to Rule l:20^4(f) (default by respondent) that WILLIAM E. GAHWYLER, JR., of MIDLAND PARK, who was admitted to the bar of this State in 1990, and who has been suspended from the practice of law since February 22, 2013, be disbarred for violating RPC 1.15(a) (misappropriation of trust account funds), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979), and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
And WILLIAM E. GAHWYLER, JR., having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that WILLIAM E. GAHWYLER, JR., be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that WILLIAM E. GAHWYLER, JR., be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by WILLAM E. GAHWYLER, JR., pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial *333institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that WILLIAM E. GAHWYLER, JR., comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.